DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 19 are allowable.  The restriction requirement among species, as set forth in the Office action mailed on 09 AUG 21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09 AUG 21 is withdrawn in its entirety.  Any claims directed to distinct species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-21 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features and/or method steps including but not limited to:
(claim 1) a device comprising: a casing; an actuation mass rotatable between a first position and a second position relative to the casing; a first spring for biasing the actuation mass towards the second position; and, particularly, a blocking mass rotatable between a third position and a fourth position relative to the casing, particularly, a first portion of the blocking mass, while in the third position, is configured to engage with a second portion of the actuation mass to maintain the actuation mass in the first position and to prevent the actuation mass, against the biasing by the spring, from rotating to the second position; particularly, wherein upon an acceleration event having an acceleration and duration greater than a predetermined threshold, the blocking mass is configured to rotate to the fourth position to release engagement of the first portion of the blocking mass with the second portion of the actuation mass to allow the spring to move the actuation mass to the second position; and,
(claim 19) a method comprising: biasing an actuation mass in a second position; engaging a blocking mass with the actuation mass to maintain the actuation mass in a first position against the biasing; and, particularly, rotating the blocking mass away from engagement with the actuation mass to allow the actuation mass to rotate from the first position to the second position upon an acceleration event -102-having an acceleration and duration greater than a predetermined threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
16-Mar-22